Name: COMMISSION REGULATION (EC) No 2508/96 of 27 December 1996 amending Regulation (EC) No 1146/96 opening an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Europe;  plant product
 Date Published: nan

 31 . 12 . 96 EN Official Journal of the European Communities No L 345/ 15 COMMISSION REGULATION (EC) No 2508/96 of 27 December 1996 amending Regulation (EC) No 1146/96 opening an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 95/96 (4), and in particular Article 4 thereof, Article 1 Regulation (EC) No 1146/96 is amended as follows : 1 . the title is replaced by the following: 'Opening an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries , with the exception of Switzerland and Liechtenstein .'; 2 . Article 1 (2) is replaced by the following: '2 . The invitation to tender shall cover oats produced in Finland and Sweden for export from Finland or Sweden to all third countries except for Switzerland and Liechtenstein .'; 3 . the following Article 4a is inserted : 'Article 4a Article 13 of Regulation (EC) No 1501 /95 notwith ­ standing and in accordance with Article 18 of Commission Regulation (EEC) No 3665/87 (*), proof that the customs formalities on release for consump ­ tion have been completed shall be required for the payment of the refund fixed in this invitation to tender. Whereas Commission Regulation (EC) No 2507/96 (5), opens an invitation to tender for the export of oats produced in Finland and in Sweden for export to Switzer ­ land and Liechtenstein ; whereas the destinations laid down in Commission Regulation (EC) No 1 146/96 (6) should therefore be amended; Whereas provision should be made to ensure that the destinations laid down in that invitation to tender are complied with ; whereas, for the payment of the refund, proof of release for consumption in the country of desti ­ nation must be provided; whereas provision should there ­ fore be made to derogate from Article 13 of Regulation (EC) No 1501 /95; 0 OJ No L 351 , 14 . 12. 1987, p. 1 '; 4 . the title of Annex I is replaced by the following: 'Weekly tender for the export refund on oats to all third countries except for Switzerland and Liechten ­ stein .' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 126, 24. 5 . 1996, p. 37 . 0 OJ No L 147, 30 . 6. 1995, p. 7 . (4) OJ No L 18 , 24 . 1 . 1996, p. 10 . ( s) See page 12 of this Official Journal . M OJ No L 151 , 26 . 6 . 1996, p. 23 . No L 345/ 16 EN Official Journal of the European Communities 31 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1996 . For the Commission Karel VAN MIERT Member of the Commission